                                                            Case 19-50042-grs                                               Doc 57-1 Filed 01/15/19 Entered 01/15/19 10:44:52                                                                                                                          Desc
                                                                                                                           Exhibit Amended DIP Budget Page 1 of 1
Innovative	Mattress	Solutions
13	Week	Cash	Flow	Forecast

                                                                                                                                                                                                Forecast
                                                            Wk	1                   Wk	2                    Wk	3                  Wk	4                 Wk	5                Wk	6                  Wk	7                Wk	8                 Wk	9               Wk	10                  Wk	11                      Wk	12                     Wk	13               13	Week	Total
                    Week	Beginning                         14-Jan                 21-Jan                  28-Jan                 4-Feb               11-Feb              18-Feb                25-Feb               4-Mar               11-Mar              18-Mar                 25-Mar                     1-Apr                     8-Apr

Beginning	Cash                                        $									809,714 $						1,000,000 $						1,000,000 $				1,000,000 $				1,000,000 $				1,000,000 $				2,135,286 $				2,067,649 $				2,156,840 $				1,190,022 $								1,000,001 $							1,000,000 $											1,000,000                                                                              $														809,714

Collections                                           $						1,483,828 $						1,597,052 $						2,047,786 $				1,962,235 $				2,551,933 $				3,583,549 $				3,019,763 $				2,036,520 $				1,986,183 $				1,745,591 $								1,834,934 $							1,579,941 $											1,478,921                                                                               $								26,908,236

Operating	Disbursements
Merchandise                                           $									902,000      $									835,691      $									728,900      $								628,985     $								875,076     $				1,079,245       $				1,226,634       $				1,210,888       $				1,422,382       $				1,100,932       $											705,055      $										693,062      $														795,113      $								12,203,963
Payroll                                               $									565,183      $									331,496      $									354,577      $								321,821     $								573,135     $								339,220     $								468,808     $								362,701     $								709,023     $								356,199     $											384,486      $										326,602      $														365,403      $											5,458,654
Advertising                                           $									256,831      $									270,151      $						1,763,332       $								903,539     $								893,898     $								189,979     $								234,510     $										67,613    $										89,119    $								185,632     $											317,526      $										292,747      $														303,958      $											5,768,836
Rent                                                  $																		-   $																		-   $									950,448      $								135,793     $										32,383    $																-   $								950,448     $								135,793     $										32,383    $																-   $																				-   $										888,095      $														127,246      $											3,252,588
Company	/	Sales	Tax                                   $											10,000     $									577,440      $											10,000     $										10,000    $										10,000    $								488,818     $										10,000    $										10,000    $										10,000    $								639,223     $														10,000    $												10,000     $																10,000     $											1,805,482
Bankruptcy	/	Closure	Expense                          $									820,000      $									660,000      $									200,000      $								333,333     $								100,000     $																-   $																-   $										33,333    $																-   $																-   $											224,259      $										383,333      $																							-   $											2,754,259
Debtor	Advisors                                       $																		-   $																		-   $																		-   $																-   $								300,000     $																-   $																-   $																-   $								300,000     $																-   $																				-   $																			-   $														300,000      $														900,000
UCC	Advisors                                          $																		-   $																		-   $																		-   $																-   $										33,333    $																-   $																-   $																-   $										33,333    $																-   $																				-   $																			-   $																33,333     $														100,000
US	Trustee	Fees                                       $																		-   $																		-   $																		-   $																-   $																-   $																-   $																-   $																-   $																-   $																-   $																				-   $										260,000      $																							-   $														260,000
Other                                                 $									342,000      $									351,000      $									197,000      $								127,000     $								342,000     $								351,000     $								197,000     $								127,000     $								356,760     $								332,000     $											216,000      $										119,706      $														169,706      $											3,228,172
Total	Operating	Disbursements                         $						2,896,014       $						3,025,778       $						4,204,256       $				2,460,471       $				3,159,826       $				2,448,263       $				3,087,400       $				1,947,329       $				2,953,001       $				2,613,986       $								1,857,326       $						2,973,544        $										2,104,760        $								35,731,954

Net	cash	inflow	(outflow)	from	operating	activities   $				(1,412,186) $				(1,428,726) $				(2,156,470) $						(498,236) $						(607,893) $				1,135,286 $								(67,637) $										89,191 $						(966,818) $						(868,395) $												(22,392) $					(1,393,603) $												(625,838)                                                             $									(8,823,718)

DIP	Facility	Funding	(a)                              $						1,602,471 $						1,428,726 $						2,156,470 $							498,236 $							607,893 $																-                               $																-   $																-   $																-   $							678,373 $														22,392 $						1,393,603 $														625,838                     $										9,014,003

Net	Cash	Flow                                         $									190,286 $																		-        $																		-   $																-   $																-   $				1,135,286 $								(67,637) $										89,191 $						(966,818) $						(190,021) $																				-                       $																			-   $																							-   $										190,286.0

Ending	Cash                                           $						1,000,000 $						1,000,000 $						1,000,000 $				1,000,000 $				1,000,000 $				2,135,286 $				2,067,649 $				2,156,840 $				1,190,022 $				1,000,001 $								1,000,000 $							1,000,000 $											1,000,000                                                                               $											1,000,000



DIP	Facility	Roll-Forward:
Beginning	Balance                                     $																		-   $						1,602,471       $						3,031,197       $				5,187,667       $				9,401,644       $		10,009,537        $		10,009,537        $		10,009,537        $		10,009,537        $		10,009,537        $						10,687,911        $				10,710,303         $								12,103,906         $																							-
DIP	Facility	Funding	(a)                              $						1,602,471       $						1,428,726       $						2,156,470       $								498,236     $								607,893     $																-   $																-   $																-   $																-   $								678,373     $														22,392    $							1,393,603       $														625,838      $											9,014,003
Roll-up	of	Pre-Petition	Credit	Facilities             $																		-   $																		-   $																		-   $				3,715,741       $																-   $																-   $																-   $																-   $																-   $																-   $																				-   $																			-   $																							-   $											3,715,741
Ending	Balance                                        $						1,602,471       $						3,031,197       $						5,187,667       $				9,401,644       $		10,009,537        $		10,009,537        $		10,009,537        $		10,009,537        $		10,009,537        $		10,687,911        $		10,710,302.9          $				12,103,906         $								12,729,744         $								12,729,744


   (a)	Certain	cash	and	marketable	security	collateral	held	by	the	Pre-PeVVon	Lender	under	the	Pre-PeVVon	Loan	Documents	will	conVnue	to	be	held	by	the	DIP	Lender	as	collateral	for	the	repayment	of	the	Debtors’	obligaVons	under	the	Pre-PeVVon	Loan	
   Documents	and	the	DIP	Loan	Documents	and	which	may	be	released	(in	whole	or	in	part)	in	the	DIP	Lender’s	sole	discreVon	to	the	Debtors	in	lieu	of	advancing	like	amounts	under	the	DIP	Facility.	
